PER CURIAM.
Cardell Adams appeals the summary denial of his post-conviction motion. In ground one, Adams alleged that his trial attorney provided ineffective assistance by not investigating or calling a witness who would have provided favorable testimony. In response, the state argued the motion was untimely. The state did not address the merits and the attached records do not refute this claim. However, the motion was timely filed within two years after the conviction and sentence became final on direct appeal. Accordingly, we reverse and remand for an evidentiary hearing or for attachment of portions of the record that conclusively demonstrate appellant is entitled to no relief.
FARMER, C.J., KLEIN and HAZOURI, JJ., concur.